Appeal from a judgment of the Supreme Court at Special Term (Ford, J.), entered November 3, 1980 in Clinton County, which granted petitioner’s application, in a proceeding pursuant to CPLR article 78, to annul a determination of an adjustment committee at the Clinton Correctional Facility and the subsequent affirmances thereof by respondents and ordered respondents to expunge from petitioner’s institutional and departmental records all reports and other records arising out of the adjustment committee hearing held on December 18, 1979. Judgment affirmed, without costs, on the opinion of Mr. Justice Ford at Special Term. Kane, J. P., Main, Mikoll, Yesawich, Jr., and Weiss, JJ., concur.